                1:20-cv-02803-CMC                 Date Filed 08/24/20         Entry Number 14           Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                       John Ehrhardt,
                          Plaintiff
                             v.                                             Civil Action No.        1:20-cv-02803-CMC
                                                                    )
  Michael Stephan Warden of BRCI in his individual                  )
                                                                    )
  and official capacity; Officer Lewis Correctional
                                                                    )
    Officer in his individual and official capacity,
                                                                    )



                         Defendants.

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, John Ehrhardt, shall take nothing of the defendants, Michael Stephan Warden of BRCI in his individual
and official capacity and Officer Lewis Correctional Officer in his individual and official capacity, and this action is
dismissed without prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Cameron McGowan Currie, Senior United States District Judge, presiding, adopting the
Report and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended
dismissing the action.

Date: August 24, 2020                                                      ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
